306 S.W.3d 100 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael SHARKS, Defendant/Appellant.
No. ED 91437.
Missouri Court of Appeals, Eastern District, Division One.
November 24, 2009.
John W. Grantham, Jefferson City, MO, for respondent.
Maleaner Harvey, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Michael Sharks, appeals from a judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of section 569.020 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced defendant to fifteen years imprisonment on each count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been provided with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).